J-S28027-16
J-S28028-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

SETH STEINMAN

                            Appellant                 No. 967 EDA 2015


                    Appeal from the Order February 20, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-1218591-1991


                                          *****

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

SETH STEINMAN

                            Appellant                 No. 536 EDA 2015


                     Appeal from the Order January 9, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-1238611-1999
                            MC-51-CR-1238621-1999


BEFORE: BOWES, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                                 FILED MAY 20, 2016



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S28027-16
J-S28028-16


       Seth Steinman1 appeals from the January 9, 2015 order denying his

motion     for    expungement       (MC-51-CR-1238611-1999          and   MC-51-CR-

1238621-1999), and from the February 20, 2015 order2 denying his motion

for expungement (MC-51-CR-1218591-1991).                  Pursuant to Pa.R.A.P. 513,

we have consolidated these appeals.3 After our review, we conclude that the

Pennsylvania Supreme Court’s decision in Commonwealth v. Wallace, 97
A.3d 310 (Pa. 2014) is dispositive, and, therefore, we affirm.

       In 1991, Steinman was arrested and charged with possession of a

controlled substance with intent to deliver (PWID), knowing and intentional

possession of a controlled substance, and conspiracy. In January 1996, the

Commonwealth nol prossed these charges.                  In the interim, however, in

September        1994,   Steinman      was     charged    with   aggravated   assault,

____________________________________________


1
 Seth Steinman is also known by the alias Seth Steinham. At dockets CP-
51-CR-0102871-2002, MC-51-CR-1238611-1999, and MC-51-CR-138621-
1999, Steinman was charged under the alias Seth Steinham.
2
  The time for appeal from the February 20, 2015 order expired on March
23, 2015.      Steinman filed his notice of appeal on March 25, 2015.
However, there is no indication on the docket that notice of the order was
sent to Steinman. See Pa.R.A.P. 108(a)(1). Steinman avers he did not
receive a copy of the order until March 23, 2015, as indicated in a letter he
received from Judge Michael Erdos’ law clerk, dated March 19, 2015. We,
therefore, will not quash the appeal from the February 20, 2015 order. The
appeal from the January 9, 2015 order was timely filed on February 6, 2015.
3
  “Where there is more than one appeal from the same order, or where the
same question is involved in two or more appeals in different cases, the
appellate court may, in its discretion, order them to be argued together in all
particulars as if but a single appeal.” Pa.R.A.P. 513.



                                           -2-
J-S28027-16
J-S28028-16


possessing instruments of crime, simple assault and recklessly endangering

another person (REAP). He was later convicted of these crimes and

sentenced to 21 to 48 months’ imprisonment. Thereafter, on May 20, 2005,

a jury convicted him of rape, sexual assault and simple assault; he was

sentenced to 9 ½ to 20 years’ imprisonment.

      While incarcerated, Steinman filed two petitions to expunge from his

criminal record the prior charges that had been nol prossed (simple assault,

REAP, PWID, and possession), which the trial court denied.             On appeal,

Steinman argues the trial court abused its discretion in denying his petitions

for expungement.

      There is a long-standing right in this Commonwealth to petition
      for expungement of a criminal arrest record, a right that is an
      adjunct of due process. The decision to grant or deny a petition
      to expunge rests with the sound discretion of the trial court, and
      we review that court’s decision for abuse of discretion.

Commonwealth v. Moto, 23 A.3d 989, 993 (Pa. 2011) (citations omitted).

A trial court abuses its discretion if in reaching a conclusion, the law is

overridden   or   misapplied,   or   the   exercised   judgment   is   manifestly

unreasonable or is the result of partiality, prejudice, bias, or ill will.

Commonwealth v. Hann, 81 A.3d 57, 65 (Pa. 2013).                  To the extent

Steinman’s argument raises questions of law, our appellate standard of

review is de novo, and the scope of our review is plenary. See

Commonwealth v. Sanford, 863 A.2d 428, 431 (Pa. 2004).




                                      -3-
J-S28027-16
J-S28028-16


        Our Supreme Court has recently clarified that the due process

considerations attendant to an individual’s right to petition for expungement

of his or her criminal record are not implicated when the petitioner is

incarcerated. Commonwealth v. Wallace, 97 A.3d at 320–22 (Pa. 2014).

Accordingly, the Court held “that an inmate does not have the right to

petition for expungement while incarcerated.”       Id. at 322.     The Court

recognized that the Commonwealth has a “compelling interest” in retaining

an incarcerated defendant’s criminal records, which may be needed if the

defendant commits violations while in prison.         “Moreover, a complete

criminal history record may be needed in order to determine an inmate’s

eligibility for parole.” Id., citing 61 Pa.C.S. § 6135(a)(7) (parole board must

consider prisoner’s “complete criminal record” prior to release).      As the

Wallace Court noted: “[T]here is nothing preventing [defendant] from

petitioning for expungement once he is released from custody.” 97 A.3d at

321.4

____________________________________________


4
  We note the Wallace Court left unanswered the question of whether an
incarcerated defendant may petition to expunge charges for which he was
acquitted.   See 97 A.3d at 318 n.14 (finding challenge to denial of
expungement of acquitted charges waived for failing to file a timely
Pa.R.A.P. 1925(b) statement; stating that defendant's “contention that
acquittals must be expunged, is not of issue instantly[.]”). Here, however,
the charges Steinman seeks to expunge were nol prossed. The record does
not indicate whether the charges were nol prossed based upon lack of
evidentiary support or whether the charges were dismissed in exchange for
a plea.




                                           -4-
J-S28027-16
J-S28028-16


      In light of the foregoing, we find no abuse of discretion in the trial

court’s orders denying Steinman’s petitions for expungement. We therefore

affirm the trial court’s orders.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2016




                                   -5-